DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The After Final response filed on February 17, 2021 is acknowledged. 

Election/Restrictions
Claim 1 is allowable. Claims 39 and 40 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (claim 1). Pursuant to the procedures set forth in MPEP § 821.04(b), the restriction requirement among product and process claims, as set forth in the Office action mailed on November 3, 2017, is hereby withdrawn and claims 39 and 40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, 7-12, 14, 17-22, 27, 32, 35-37, 39 and 40 are allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: A fluid dispensing nozzle comprising: a housing including an outlet to discharge fluid to a surrounding environment; and a nozzle insert disposed in the housing and including an inlet in fluid communication with a source of fluid to receive a fluid flow, a first outlet orifice and a second outlet orifice positioned upstream from the first outlet orifice, wherein the first outlet orifice is in fluid communication with the outlet in the first position and the second position, and wherein the second outlet orifice is separately in selective fluid communication with the outlet only in the second position and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        February 22, 2021